Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during the interview dated 21 January 2022 by Applicant’s Attorney Richard Schachner. 

The application has been amended as follows: 
Claims:
1. 	A coil segment cutting method of cutting first and second segment end portions of coil segments to be joined with each other for aligning positions of apexes of the first and second segment end portions to be joined, the coil segments being inserted into slots of a core of a stator or a rotor to form a plurality of layers in a radial direction of the core, the first and second segment end portions being portions protruding from an end face of the core, comprising: 
cutting the first segment end portion to form the apex of the first segment end portion with a first movable blade that moves in a first direction such that the first movable blade pushes the first segment end portion onto the second segment end portion, in a state where the first and second segment end portions are stacked with each other and supported; and
after cutting the first segment end portion with the first movable blade, cutting the second segment end portion to form the apex of the second segment end portion with a second movable blade that moves in a second direction opposite the first direction such that the second movable blade pushes the second segment end portion onto the apex of the first segment [end portion].

2. 	The coil segment cutting method according to claim 1, wherein when cutting the first segment end portion with the first movable blade, the second segment end portion is received and supported by a first fixed blade, and when cutting the second segment end portion with the second movable blade, the apex of the first segment [end portion] is received and supported by a second fixed blade.

3. 	The coil segment cutting method according to claim 2, 
wherein the first movable blade and the second movable blade are provided on [[the]] a same movable member, and wherein after cutting the first segment end portion by moving the movable member in the first direction, the second segment end portion is cut by moving the movable member in the second direction, opposite to the first direction.  

4. 	The coil segment cutting method according to claim 1, wherein the first and second segment end portions are cut in a state where the core is supported such that the first and second segment end portions face downward.  

5. 	A coil segment cutting apparatus configured to cut first and second segment end portions of coil segments to be joined with each other for aligning positions of apexes of the first and second segment end portions to be joined, the coil segments being inserted into slots of a core of a 
a first movable blade configured to push the first segment end portion onto the second segment end portion in a first state where the first and second segment end portions are stacked with each other; 
a second movable blade configured to push the second segment end portion onto the apex of the first segment [end portion] in a second state where the first and second segments [end portions] are stacked with each other; 
a drive source including a servomotor configured to drive the first movable blade and the second movable blade; and 
control unit configured to control the drive source to move the first movable blade in a first direction and by a first predetermined amount thereby cutting the first segment end portion with the first movable blade and to move the second movable blade in a second direction opposite the first direction and by a second predetermined amount thereby cutting the second segment end portion with the second movable blade, after cutting the first segment end portion with the first movable blade.  

6. 	The coil segment cutting apparatus according to claim 5, comprising: 
a first fixed blade configured to receive and support the second segment end portion when cutting the first segment end portion with the first movable blade; and 
a second fixed blade configured to receive and support the apex of the first segment [end portion] when cutting the second segment end portion with the second movable blade.  

7. 	The coil segment cutting apparatus according to claim 6, wherein the first movable blade and the second movable blade are provided on [[the]] a same movable member.  

8. 	The coil segment cutting apparatus according to claim 7, further comprising a support member including a plurality of insertion holes for inserting the first and second segment end portions therein, the insertion holes being aligned along a direction of movement of the movable member, 
wherein each of the insertion holes comprises the first fixed blade and the second fixed blade,
wherein the movable member comprises a plurality of through holes configured to respectively connect with the plurality of insertion holes when the movable member is at a predetermined position, and 
wherein each of the through holes comprises the first movable blade and the second movable blade.  

9. 	The coil segment cutting apparatus according to claim 5, further comprising; 
a work-piece holder configured to hold the core; and 
a rotator configured to rotate the core held by the work-piece holder to make the first and second segment end portions face downward.


Reasons for Allowance
Claims 1-9 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 5 of the response filed on  27 October 2021 reviewed carefully and the amendments of the claims 1, 3, 5 and 7-9 dated 27 October 2021 would overcome the Drawing and Specification objections and claim rejections based on  35 USC §112 and 35 USC §103. The 

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A coil segment cutting method of cutting first and second segment end portions of a coil being inserted into slots of a core comprising: cutting the first segment end portion with a first movable blade that moves in a first direction in a state where the first and second segment end portions are stacked with each other and supported; and after cutting the first segment end portion with the first movable blade, cutting the second segment end portion to form the apex of the second segment end portion with a second movable blade that moves in a second direction opposite the first direction such that the second movable blade pushes the second segment end portion onto the apex of the first segment. 

Regarding claim 5, A coil segment cutting apparatus configured to cut first and second segment end portions of coil segments comprising: a first movable blade configured to push the first segment end portion onto the second segment end portion that are stacked each other; a second movable blade configured to push the second segment end portion onto the apex of the first segment in a second state where the first and second segments are stacked with each other; a drive configured to drive the first movable blade and the second movable blade; and control unit configured to control the drive source to move the first movable blade and to move the second movable blade in a second direction opposite the first direction, after cutting the first segment end portion with the first movable blade.

Prior art of record Nakayama (US 20170264155) teaches a dynamo-electric machine including stator coil having a plurality of segment coils connected to one another along with a cutting tool that cuts the end portions of the coil. However, Nakayama does not teach cutting second segment end portion with a second movable blade after cutting the first segment end portion with first movable blade. Prior art of record Kazuo (JP S58209876) teaches a method of continuous production of a connector plug by drawing and cutting two or more wires with a combination of movable blades. However, Kazuo fails to teach a tool for cutting the second segment end portion with a second movable blade that moves in a second direction opposite the first direction after cutting the first segment with a first movable blade. Prior art of record De Souza (US 8443509) teaches an apparatus for trimming and cutting first and second conductors of stator using two shearing blades. De Souza is silent on cutting second segment end portion with a second movable blade after cutting the first segment end portion with first movable blade. 

Therefore, claims 1 and 5 is allowed and claims 2-4 and 6-9 are allowed as they inherit all the limitations of claims 1 and 5 respectively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729